      Case 7:19-cr-02120 Document 47 Filed on 02/26/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   February 26, 2021
                          UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §     CRIMINAL ACTION NO. 7:19-CR-2120
                                                §
MATTHEW LEE SEPULVEDA                           §


                ORDER SETTING JURY SELECTION AND JURY TRIAL

       IT IS HEREBY ORDERED that this matter is set for jury selection on March 9, 2021, at
9:00 a.m. before the Honorable Randy Crane, United States District Court, in the 9th Floor

Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas. The jury trial

in this matter shall commence immediately following the selection of the jury.

       The Clerk shall send a copy of this Order to all counsel of record.


        SO ORDERED February 26, 2021, at McAllen, Texas.


                                                    ___________________________________
                                                    Randy Crane
                                                    United States District Judge




1/1
